
	
		II
		112th CONGRESS
		2d Session
		S. 3158
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on acrylic staple fibers,
		  not carded, combed, or otherwise processed for spinning, with a decitex of 2.4
		  to 3.7 (plus or minus 10 percent), a fiber shrinkage of from 0 to 22 percent
		  (plus or minus 10 percent), and a cut fiber length of 89 mm to 140 mm, with a
		  target length of 115 mm.
	
	
		1.Acrylic staple fibers, not
			 carded, combed, or otherwise processed for spinning, with a decitex of 2.4 to
			 3.7 (plus or minus 10 percent), a fiber shrinkage of from 0 to 22 percent (plus
			 or minus 10 percent), and a cut fiber length of 89 mm to 140 mm, with a target
			 length of 115 mm
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic staple fibers (polyacrylonitrile staple), not carded,
						combed or otherwise processed for spinning, the foregoing containing by weight
						92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and
						2 percent or more but not over 8 percent of water, with a decitex of 2.4 to 3.7
						(plus or minus 10 percent), a fiber shrinkage of from 0 to 22 percent (plus or
						minus 10 percent), and a cut fiber length of 89 mm to 140 mm, with a target
						length of 115 mm (provided for in subheading 5503.30.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
